Mr. Presiding Justice Barnes delivered the opinion of the court. 2. Appeal and erbob, § 1864*—what not a defense by surety on appeal bond. A surety on an appeal bond, where the appeal was dismissed, cannot in a suit on the bond interpose the defense that the decree appealed from was satisfied by reason of the fact that a receiver appointed by the court below took possession of sufficient property of the obligor to pay the decree, costs and interest. 3. Subrogation, § 30*—right of surety on appeal bond. A surety on an appeal bond who is required to pay the amount of the judgment, costs, etc., is entitled to be subrogated to the obligor’s right pro tanto to funds in the hands of a receiver, who was appointed by the trial court to take possession of the obligor’s property.